RENDERED: MAY 14, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                 NO. 2019-CA-1126-MR


BOBBY SEVERE                                                          APPELLANT



                  APPEAL FROM CUMBERLAND CIRCUIT COURT
v.               HONORABLE GREGORY A. LAY, SPECIAL JUDGE
                           ACTION NO. 18-CI-00042



BILLY HUFF AND SUE HUFF                                                APPELLEES



                                      OPINION
                                     AFFIRMING

                                    ** ** ** ** **

BEFORE: JONES, MAZE, AND L. THOMPSON, JUDGES.

MAZE, JUDGE: The Cumberland Circuit Court dismissed appellant Bobby

Severe’s action to reform a deed as barred by the statute of limitations set out in

KRS1 413.120(11) and KRS 413.130(3). The circuit court concluded that utilizing




1
    Kentucky Revised Statute.
either the five- or ten-year limitations period set out in those statutes, Severe’s

2018 action to reform a deed executed in 1985 is foreclosed. We agree and affirm.

             Appellees, the Huffs, have owned a house adjacent to Severe’s

property since 1977. Because the 105-foot frontage of the Huffs’ property was not

sufficiently wide to accommodate a driveway, the driveway for the house

encroached on Severe’s tract which lies immediately west of the Huffs’ residence.

To prevent the encroachment from becoming an issue, Severe agreed in 1985 to

sell the Huffs a portion of his property and, to that end, a deed was executed and

recorded on August 20, 1985. It is undisputed that no survey was obtained prior to

the preparation of the deed and that the parties simply “walked off” the property to

be conveyed. It is also clear that the deed which was prepared by Severe’s

attorney describes the property being conveyed as commencing at the western edge

of Severe’s property, rather than the eastern edge as he claims. The deed as

recorded in 1985 gives the Huffs an additional 300 feet of road frontage to their

existing 105 feet.

             In 2018, more than thirty years after the execution and recording of

the deed, Severe instituted an action to reform the deed based upon an alleged

mutual mistake as to the starting point set out in the legal description of the

conveyance. Severe complains that the error in the starting point resulted in a

conveyance to the Huffs of significantly more than the additional 195 feet of


                                          -2-
frontage the parties had agreed upon. In granting the Huffs’ motion for summary

judgment, the Cumberland Circuit Court concluded that Severe’s claim was barred

by operation of the limitation provisions applicable to claims for relief on the

ground of fraud or mistake, KRS 413.120(11) and KRS 413.130(3). We agree and

affirm.

             The statutes in question are straightforward and operate in concert to

bar claims like the one pressed in this case. KRS 413.120(11) provides that:

             [t]he following actions shall be commenced within five
             (5) years after the cause of action accrued:

             ...

                   (11) An action for relief or damages on the
                   ground of fraud or mistake.

In turn, KRS 413.130(3) codifies the discovery rule as applied to actions for relief

based upon mistake:

             In an action for relief or damages for fraud or mistake,
             referred to in subsection (11) of KRS 413.120, the cause
             of action shall not be deemed to have accrued until the
             discovery of the fraud or mistake. However, the action
             shall be commenced within ten (10) years after the
             time of making the contract or the perpetration of the
             fraud.

(Emphasis added.)




                                          -3-
             We commence our analysis of the circuit court’s application of these

statutes to Severe’s claim of mutual mistake by reiterating the oft-cited standard by

which appellate courts review a grant of summary judgment:

             The standard of review on appeal of a summary judgment
             is whether the trial court correctly found that there were
             no genuine issues as to any material fact and that the
             moving party was entitled to judgment as a matter of law.
             Kentucky Rules of Civil Procedure (CR) 56.03.

Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996). In an attempt to

demonstrate that summary judgment was improvidently granted, Severe argues

that genuine issues of material fact preclude summary disposition, among them the

parties’ disagreement as to whether the deed was the product of a scrivener’s error

and whether the parties’ conduct after execution of the deed creates issues of fact

concerning their understanding and intent regarding the conveyance.

             Citing Harms v. Chase Home Finance, LLC, 552 S.W.3d 516 (Ky.

App. 2018), the circuit court rejected Severe’s contentions that the limitations

period must be tolled because the Huffs concealed their knowledge of the mistake

in the conveyance and that, in any event, the statute is inapplicable to the equitable

remedy of reformation. As this Court explained in Harms:

                 Subsequent decisions clarified that where a deed
             contains a mistake, the ten-year period applies, but the
             statute may only be tolled only in instances where the
             parties to the conveyance have a fiduciary
             relationship. See Lemaster v. Caudill, 328 S.W.2d 276


                                         -4-
             (Ky. 1959); Skaggs v. Vaughn, 550 S.W.2d 574 (Ky.
             App. 1977).

                While we do not read KRS 413.120 as being tolled,
             we do, based on these authorities, hold that the ten-year
             limitations period applies.

                The Harmses do not controvert the mistake, but
             instead rely on the five-year limitations period to
             preclude Chase’s claims. The mistake was made in 2002,
             discovered by Smith in 2010, and the amended complaint
             was filed in 2011. The applicable statute of limitations
             being ten years, per KRS 413.130(3), the claim was not
             precluded here, and the trial court correctly so held.

552 S.W.3d at 519-20 (emphasis added). Unlike the situation in Harms, a period

in excess of 30 years from the execution of the deed elapsed prior to Severe’s

lodging of his claim of mistake. Furthermore, the circuit court correctly noted that

Severe’s own affidavit dispels his contention that the Huffs secreted their

knowledge of the alleged mistake to his detriment.

             Nor is there any merit to Severe’s claim that the statutes do not apply

to equitable remedies such as reformation. We view the circuit court’s conclusion

in this regard as entirely consistent with holding in Tarter v. Arnold concerning the

running of the limitations period:

             We think the circuit court correctly held that the
             limitations as against the claim of fraud commenced to
             run when the deed was executed, with the result that the
             action was barred under all circumstances after the
             lapse of 10 years.




                                         -5-
343 S.W.2d 377, 379 (Ky. 1960) (emphasis added). This view of the statutory bar

was established early in Kentucky jurisprudence:

             This action was commenced on April 25, 1863. The
             deed of Ewing to Salve bears date November 5, 1852.
             More than ten years had elapsed “after making the
             contract.” Section 5, chapter 63, 2d volume Stanton’s
             Revised Statutes, page 159, provides that “in actions for
             the relief for fraud or mistake, or damages for either, the
             cause of action shall not be deemed to have accrued until
             the discovery of the fraud or mistake; but no such action
             shall be brought ten years after the time of making
             the contract or the perpetration of the fraud.”

             The Revised Statutes went into effect on July 1, 1852,
             and before the making [of] this contract. Ewing relied
             on the lapse of time as a bar, which was an all-
             sufficient defense.

Salve v. Ewing, 62 Ky. 271, 272 (1864) (some emphasis added).

             So it is in this case. Severe’s failure to bring this action for more than

thirty years after the execution of the deed is an all-sufficient defense to his claim.

The circuit court did not err in summarily disposing of his claim on that basis.

             Accordingly, the judgment of the Cumberland Circuit Court is

affirmed.

             ALL CONCUR.

 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEES:

 Wanda A. White                             Jacqueline S. Sawyers
 Albany, Kentucky                           Fort Mitchell, Kentucky




                                          -6-